DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 in line 2, recites the limitations “a second signal” is indefinite, it is unclear if the second signal is the same recited in claim 1 or a new limitation.
Claim 14 in line 2, recites the limitations “a second signal” is indefinite, it is unclear if the second signal is the same recited in claim 8 or a new limitation.
Claim 19 in line 2, recites the limitations “a gliding position” is indefinite, it is unclear if the gliding position is the same recited in claim 15 or a new limitation.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-8, 9, 11-12, 14-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raszga et al. US. Patent (9,750,203) hereinafter Raszga.
Regarding claim 1,
Raszga discloses a tree felling head coupled to a boom assembly of a harvester (20, see fig.1 and 4), the tree felling head comprising:
a frame (25); 
a saw (28) coupled to the frame (25) and configured to cut a tree (conventional operation of harvester head, see Col.2 lines 51-54); 
a sensor (68) that senses cutting of the tree by the saw and that outputs a first signal when the tree is cut by the saw (see col.4 lines 4-12); 
a grapple arm (26) coupled to the frame (25); 
at least one grapple arm actuator (hydraulic cylinder, see col.2 lines 61-67 and col.3 lines 1-11) coupled to the frame (25) and the grapple arm (26) and configured to move the grapple arm between a closed position (grasping trees, see col.2 lines 53-54) in which the tree is held by the tree felling head, 
a gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) in which the tree is allowed to slide relative to the tree felling head, and 
an open position (the position of the arms to allow the release of the remaining of the tree, see col.2 lines 57-59) in which the tree is released from the tree felling head; and
a control system (94) in communication with the grapple arm actuator and the sensor (col.2 lines 61-67, col.3 lines 1-11 and col.5 lines 48-65, recited the relation between (element 54 and 50) that controls the cylinders/grapple arm actuators in connection with pressure sensor (element 68) and programmable logic controller (element 94)) , the control system (94) that receives the first signal output by the sensor (68) and outputs a second signal (output though element 70 in connection with element 54,50 and in connection cylinders/grapple arm actuators, see col.2 lines 61-67, col.3 lines 1-11 and col.5 lines 48-65) to cause the grapple arm actuator to move the grapple arm to the gliding position when the first signal output by the sensor is received (pumps (element 50 and 54) control the cylinders/grapple arm actuators, see col.2 lines 61-67, col.3 lines 1-11). 
Examiner notes, Nicopiner “ https://www.youtube.com /watch?v=cwwkO7m4bpY ” name “john Deere H414 harvester head” dated 09/12/2008, illustrated in details, the operation of harvester heads by convention and the three positions of the grapple arms as recited in the claim.
Regarding claim 2,
Raszga discloses wherein the saw comprises a bar and chain (see col.3 line 59).
Regarding claim 4,
Raszga discloses wherein the sensor (68) is coupled to the grapple arm (26) and wherein the sensor (68) comprises a pressure sensor (see col.4 lines 6-12) that senses increased pressure (inherent with pressure sensors) when the saw has cut the tree and the tree starts to fall (segment of the tree after cutting).
Regarding claim 5,
Raszga discloses a boom actuator (56) coupled to the boom assembly (24), the control system (94) configured to output the second signal to cause the grapple arm actuator (hydraulic cylinder) and the boom actuator (56) to move the grapple arm (26) to the gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) and move the boom assembly in an upward direction (it is inherent for boom assembly to move in an upward direction).
Regarding claim 7,
Raszga discloses a programmable logic controller (PLC, inherently discloses input and output modules, power supply, processor (CPU), memory (storage) program data).
wherein the control system comprises one or more processors and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (those structures are inherent with PLC), 
the programming instructions instructing the one or more processors to output a second signal to cause the grapple arm actuator (hydraulic cylinders) to move the grapple arm (26) to the gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) when the first signal output by the sensor (68) is received.
Examiner notes, As evidence for PLC, see NPL Professor S. Raja “Lecture notes for Programmable Logic Controller”, his reference dated 2004 and 2006 in page 12.
Regarding claim 8,
Raszga discloses a harvester (see fig.1A), the tree felling head comprising:
an upper frame assembly (10); 
a boom assembly (24) coupled to the upper frame assembly (10); 
a tree felling head (20) coupled to the boom assembly (24), the tree felling head comprising:
a frame (25); 
a saw (28) coupled to the frame (25) and configured to cut a tree (conventional operation of harvester head, see Col.2 lines 51-54); 
a sensor (68) that senses cutting of the tree by the saw and that outputs a first signal when the tree is cut by the saw (see col.4 lines 4-12); 
a grapple arm (26) coupled to the frame (25); 
at least one grapple arm actuator (hydraulic cylinder, see col.2 lines 61-67 and col.3 lines 1-11) coupled to the frame (25) and the grapple arm (26) and configured to move the grapple arm between a closed position (grasping trees, see col.2 lines 53-54) in which the tree is held by the tree felling head (20), 
a gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) in which the tree is allowed to slide relative to the tree felling head (20), and 
an open position (the position of the arms to allow the release of the remaining of the tree, see col.2 lines 57-59) in which the tree is released from the tree felling head (20); and
a control system (94) in communication with the grapple arm actuator and the sensor (col.2 lines 61-67, col.3 lines 1-11 and col.5 lines 48-65, recited the relation between (element 54 and 50) that controls the cylinders/grapple arm actuators in connection with pressure sensor (element 68) and programmable logic controller (element 94)) , the control system (94) that receives the first signal output by the sensor (68) and outputs a second signal (output though element 70 in connection with element 54,50 and in connection cylinders/grapple arm actuators, see col.2 lines 61-67, col.3 lines 1-11 and col.5 lines 48-65) to cause the grapple arm actuator to move the grapple arm to the gliding position when the first signal output by the sensor is received (pumps (element 50 and 54) control the cylinders/grapple arm actuators, see col.2 lines 61-67, col.3 lines 1-11). 
Examiner notes, Nicopiner “ https://www.youtube.com /watch?v=cwwkO7m4bpY ” name “john Deere H414 harvester head” dated 09/12/2008, illustrated in details, the operation of harvester heads by convention and the three positions of the grapple arms as recited in the claim.
Regarding claim 9,
Raszga discloses wherein the saw comprises a bar and chain (see col.3 line 59).
Regarding claim 11,
Raszga discloses wherein the sensor (68) is coupled to the grapple arm (26) and wherein the sensor (68) comprises a pressure sensor (see col.4 lines 6-12) that senses increased pressure (inherent with pressure sensors) when the saw has cut the tree and the tree starts to fall (segment of the tree after cutting).
Regarding claim 12,
Raszga discloses a boom actuator (56) coupled to the boom assembly (24), the control system (94) configured to output the second signal to cause the grapple arm actuator (hydraulic cylinder) and the boom actuator (56) to move the grapple arm (26) to the gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) and move the boom assembly in an upward direction (it is inherent for boom assembly to move in an upward direction).
Regarding claim 14,
Raszga discloses a programmable logic controller (PLC, inherently discloses input and output modules, power supply, processor (CPU), memory (storage) program data).
wherein the control system comprises one or more processors and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (those structures are inherent with PLC), 
the programming instructions instructing the one or more processors to output a second signal to cause the grapple arm actuator (hydraulic cylinders) to move the grapple arm (26) to the gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) when the first signal output by the sensor (68) is received.
Examiner notes, As evidence for PLC, see NPL Professor S. Raja “Lecture notes for Programmable Logic Controller”, his reference dated 2004 and 2006 in page 12.
Regarding claim 15,
Raszga discloses a method for cutting a tree (see col.1 lines 21-27) with a harvester comprising 
a boom assembly (24) and 
a tree felling head (20), the method comprising:
sensing when the tree (22) is cut by a saw (28) of the tree felling head (col.4 lines 4-26); and 
moving a grapple arm (26) of the tree felling head (20) to a gliding position (tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56).
Regarding claim 18,
Raszga discloses wherein the sensing is performed by a pressure sensor (see col.4 lines 6-12) that senses increased pressure (inherent with pressure sensors) when the saw has cut the tree and the tree starts to fall (segment of the tree after cutting, (col.2 lines 51-59) ).
Regarding claim 20,
Raszga discloses wherein the grapple arm (26) includes a pair of grapple arms (see fig.1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raszga et al. US. Patent (9,750,203) hereinafter Raszga in view of Jupe “ https://www.youtube.com /watch?v=eeA60xMZpfs ” name “john Deere 1170e H414”.
Regarding claim 3,
The prior art Raszga discloses all limitations in claim 1.
Raszga discloses wherein the control system (94) outputs the second signal to cause the grapple arm actuator (hydraulic cylinder) to move the grapple arm (26) to the gliding position (the position of the arms to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 53-56). Raszga is silent about the movement of the grapple arm to the gliding position to be less than ten seconds.
Raszga and Jupe disclose both art in the same field of endeavor (i.e. woodworking).
Jupe, in a similar art, teaches a harvester head having a movement of the grapple arm to the gliding position to be less than ten seconds (video 0:04 shown the close position to allow the cutting and 0:06-0:11 shown the movement of the grapple arm to the gliding position to be less than ten seconds (allowing the sliding)). Jupe teaches this quick movement to render operation quick and efficient and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to program the harvester head of Raszga, to have the movement of the grapple arm to the gliding position to be less than ten seconds as taught by Jupe, as it would be beneficiary to Raszga, to be able to allow a quick and efficient operation.
Regarding claim 10,
The prior art Raszga discloses all limitations in claim 8.
Raszga discloses wherein the control system (94) outputs the second signal to cause the grapple arm actuator (hydraulic cylinder) to move the grapple arm (26) to the gliding position (the position of the arms to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 53-56). Raszga is silent about the movement of the grapple arm to the gliding position to be less than ten seconds.
Jupe, in the similar art, teaches a harvester head having a movement of the grapple arm to the gliding position to be less than ten seconds (video 0:04 shown the close position to allow the cutting and 0:06-0:11 shown the movement of the grapple arm to the gliding position to be less than ten seconds (allowing the sliding)). Jupe teaches this quick movement to render operation quick and efficient and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to program the harvester head of Raszga, to have the movement of the grapple arm to the gliding position to be less than ten seconds as taught by Jupe, as it would be beneficiary to Raszga, to be able to allow a quick and efficient operation.
Regarding claim 16,
The prior art Raszga discloses all limitations in claim 15.
Raszga does not explicitly disclose moving the boom assembly of the harvester in an upward direction.
Jupe, in the similar art, teaches a harvester head having a movement of the boom assembly of the harvester in an upward direction (video 0:04-0:11 shown the upward direction of the boom and the simultaneous tilted/ gliding position). Jupe teaches this movement to render operation quick and efficient and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to program the harvester head of Raszga, to have the movement of the boom assembly of the harvester in an upward direction as taught by Jupe, as it would be beneficiary to Raszga, to be able to allow a quick and efficient operation.
Examiner notes, the head’s upward and downward movements coordinate with the boom’s upward and downward movements, therefore when the head moves upward, so is the boom. 
Regarding claim 17,
The prior art Raszga discloses all limitations in claim 15.
Raszga discloses wherein the grapple arm (26) of the tree felling head (20) is moved to the gliding position (the position of the arms to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 53-56). Raszga is silent about the movement of the grapple arm to the gliding position to be less than ten seconds.
Jupe, in the similar art, teaches a harvester head having a movement of the grapple arm to the gliding position to be less than ten seconds (video 0:04 shown the close position to allow the cutting and 0:06-0:11 shown the movement of the grapple arm to the gliding position to be less than ten seconds (allowing the sliding)). Jupe teaches this quick movement to render operation quick and efficient and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to program the harvester head of Raszga, to have the movement of the grapple arm to the gliding position to be less than ten seconds as taught by Jupe, as it would be beneficiary to Raszga, to be able to allow a quick and efficient operation.
Regarding claim 19,
The prior art Raszga as modified by Jupe discloses all limitations in claim 16.
Raszga as modified by Jupe, discloses wherein moving the grapple arm (Raszga, 26) of the tree felling head (Raszga, 20) to a gliding position (Raszga, tilted position to allow the advancing wheels element that move cut tree 22, as recited in Col.2 lines 39-43 and lines 53-56) and moving the boom assembly of the harvester in an upward direction are performed simultaneously (Jupe, video 0:04-0:11 shown the upward direction of the boom and the simultaneous tilted/ gliding position).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raszga et al. US. Patent (9,750,203) hereinafter Raszga in view of Argue US. Patent (5,709,254) hereinafter Argue.
Regarding claim 6,
The prior art Raszga discloses all limitations in claim 1.
Raszga discloses wherein the grapple arm (26) comprises a pair of grapple arms (see fig.1A) but is silent about wherein the grapple arm actuator comprises a pair of grapple arm actuators.
Raszga and Argue disclose both art in the same field of endeavor (i.e. woodworking).
Argue, in a similar art, teaches a harvester head having a pair of grapple arms (22,24) and a pair of grapple arm actuators (30, see col.4 lines 4-11). Argue teaches the pair of grapple arm actuators to have a high degree of maneuverability (Col.2 line 1) and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to construct the harvester head of Raszga, with a pair of arms and a pair of actuators as taught by Argue, as it would be beneficiary to Raszga, to be able to allow a higher degree of maneuverability of the arms.
Regarding claim 13,
The prior art Raszga discloses all limitations in claim 8.
Raszga discloses wherein the grapple arm (26) comprises a pair of grapple arms (see fig.1A) but is silent about wherein the grapple arm actuator comprises a pair of grapple arm actuators.
Raszga and Argue disclose both art in the same field of endeavor (i.e. woodworking).
Argue, in a similar art, teaches a harvester head having a pair of grapple arms (22,24) and a pair of grapple arm actuators (30, see col.4 lines 4-11). Argue teaches the pair of grapple arm actuators to have a high degree of maneuverability (Col.2 line 1) and since both art disclose the structures with the same functions in the same field of endeavor, it would have been obvious to the skilled artisan before the effective filing date to construct the harvester head of Raszga, with a pair of arms and a pair of actuators as taught by Argue, as it would be beneficiary to Raszga, to be able to allow a higher degree of maneuverability of the arms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 16, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725